     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 1 of 12



 1    Mark Brnovich
      Attorney General
 2
      Michael E. Gottfried
 3    Assistant Attorney General
 4    2005 N. Central Ave
      Phoenix, Arizona 85004-1592
 5    Telephone: (602) 542-7693
      Fax: (602) 542-7670
 6    E-mail: michael.gottfried@azag.gov
 7
      Attorneys for Defendants Ryan, Williams, Osler and Anderson
 8
                                  UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF ARIZONA
10
       DaJuan Torrell Williams,                     No: CV17-01833-PHX-DGC (CDB)
11
12                   Plaintiff,                     DEFENDANT’S SUPPLEMENTAL
                                                    RESPONSE RE INJUNCTIVE RELIEF
13     v.
14     Charles L. Ryan, et al.,
15
                     Defendants.
16
17           Defendant Shinn1, in his official capacity as the Director of the Arizona

18    Department of Corrections, through undersigned counsel, responds to Plaintiff’s

19    supplemental briefing on as-applied injunctive relief (doc. 110 at 19-20).
             A.      Plaintiff’s As-Applied Injunctive Relief Claims.
20
21           Plaintiff claims that the Arizona Department of Corrections (“ADC”) violated his

22    First Amendment rights by excluding publications and photos that he ordered. He seeks

23    injunctive relief to have the following publications and photos returned to him, as well as

24    to change ADC policy (doc. 117):

25
             1
               Charles L. Ryan retired as the Director of the Arizona Department of
26    Corrections. As of October 21, 2019, David Shinn is the Director of the Arizona
      Department of Corrections. See
27    https://azgovernor.gov/governor/news/2019/10/governor-ducey-names-david-shinn-
      department-corrections-director. Under Federal Rule of Procedure 25(d), when a public
28    officer sued in his official capacity ceases to hold office his successor “is automatically
      substituted as a party.” As such, Director Shinn is substituted for former Director Ryan
      in his official capacity.
     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 2 of 12



 1                    1.       Books
 2                            Seduction’s Spell;
                              Decadence;
 3                            Pleasure Control;
                              The Forever Kiss;
 4                            XXX Adult Stories of Burning Desires ;
                              XXX Adult Stories: a Bride for the Whole Family.
 5
      (Doc. 117 at 1- 2.)
 6
 7                    2.       Magazines
 8                            December 2016 Elle;
                              January 2017 Elle;
 9
                              February 2017 Elle;
10                            November 2016 Cosmopolitan;
                              December 2016 Cosmopolitan;
11
                              January 2017 Cosmopolitan;
12                            February 2017 Cosmopolitan;
                              March 2017 Cosmopolitan;
13
                              March 2017 Harper’s Bazaar;
14                            September 2016 Elle.
15    (Id.)
16
17                    3.       Legal Periodical

18                             2014 Prison Legal News

19    (Id. at 3.)

20                    4.       Photos

21                             Non-nude photographs, catalogs of non-nude photographs.

22    (Id. at 2-3.)

23                    5.       Change in Policy

24            Plaintiff claims that current policy allows for publications to be redacted,

25    however, the policy does not allow for inmates to refuse or decline having their personal

26    property redacted. (Id. at 3.) He argues that under the publication regulations if an

27    inmate files an appeal of a publication decision the inmate forfeits the right to not have

28


                                                     2
     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 3 of 12



 1    his personal property torn-up, defaced and devalued (presumably this means redacted)
 2    for exercising his due process rights. (Id.)
 3           He requests that a policy change be made to allow inmates to exercise their
 4    constitutional rights of review and appeal without consequence and to not be punished or
 5    deprived of the constitutional rights to not have their personal property destroyed without
 6    permission or written consent if they choose not to. (Id.)
 7           B.     Summary Judgment Standard.
 8           The Court should grant summary judgment if the movant shows that “there is no
 9    genuine issue as to any material fact and that the moving party is entitled to judgment as
10    a matter of law.” Fed. R. Civ. P. 56(c). The disputed facts must be material. Celotex
11    Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The nonmoving party must demonstrate
12    a dispute “over facts that might affect the outcome of the suit under the governing law”
13    to preclude summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
14    (1986). Summary judgment is proper if the nonmoving party fails to make a showing
15    sufficient to establish the existence of an essential element of his case on which he will
16    bear the burden of proof at trial. Celotex, 477 U.S. at 323.
17           C.      As-Applied Constitutional Challenge.
18           Plaintiff claims that ADC’s publication review policy is unconstitutional as
19    applied to the specific issues of magazines and photos that were excluded (doc. 117).
20    The publication review policy was properly and constitutionally applied to each of these
21    publications and photos.
22           The Turner v. Safley, 482 U.S. 78, 89 (1987), test is also used for as-applied
23    constitutional challenges. Bahrampour v. Lampert, 356 F.3d 969, 975 (9th Cir. 2004).
24    A plaintiff brings an as-applied challenged when he argues that his conduct was not in
25    violation of the prison regulation at issue. Hackworth v. Torres, No. 1:06-CV-773-RCC,
26    2011 WL 1811035, at *4 (E.D. Cal. May 12, 2011)                “An as-applied challenge
27    determines whether the regulation was unconstitutional as applied to the inmate by
28    examining “whether applying the regulation to [the] speech . . . was rationally related to


                                                     3
     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 4 of 12



 1    the legitimate penological interest asserted by the prison.” Hargis v. Foster, 312 F.3d
 2    404, 410 (9th Cir. 2002). “We assign no heightened value to [plaintiff’s] speech. In
 3    ruling on this as-applied challenge, we examine whether applying the regulation to that
 4    speech—whatever its value—was rationally related to the legitimate penological interest
 5    asserted by the prison.”     Id.      The relevant question is not whether Plaintiff’s
 6    publications were properly excluded under DO 914.
 7           Rather, as Hargis and Bahrampour attest, the proper question is whether
             in the particular circumstances of Plaintiff's case, prison officials had
 8           legitimate reasons to apply the governing regulation, independent of
 9           whether the regulation was ultimately deemed violated. In the posture of
             a motion for summary judgment, the question is whether a jury could
10           reasonably conclude that prison officials acted unreasonably in applying
             the DOC policy to the Plaintiff's artwork in light of the asserted
11
             penological interests.
12
      Clark v. Mason, No. C04-1647-JCC, 2007 WL 2417154, *2 (W.D. Wash. Aug. 20,
13
      2007); see also Miller v. Conway, No. CV05-469-S-LMB, 2007 WL 2782246, at *5 (D.
14
      Idaho Sept. 21, 2007)(citing Clark). Such an analysis is consistent with the deference
15
      courts give to correctional staff decisions and Mauro’s holding that “prison officials need
16
      not prove that the banned materials actually caused problems in the past, or that the
17
      materials are ‘likely’ to cause problems in the future.” Mauro v. Arpaio, 188 F.3d 1054,
18
      1060 (9th Cir.1999) (en banc).
19
             Here, no reasonable juror could conclude that it was unreasonable to apply DO
20
      914 to these publications and photos.      Nor are there any material factual disputes
21
      precluding summary judgment. In Hargis, the Ninth Circuit remanded the case because
22
      there were genuine factual issues regarding whether statements by the prisoner that a
23
      guard's comments might be admissible in future litigation could be viewed, in context of
24
      their entire conversation, as coercion in violation of a prison regulation. Hargis, 312
25
      F.3d at 408-11. Unlike Hargis the material here is all written or photographs and thus
26
      there can be no ambiguity or material factual dispute as to what these publications or
27
      photographs convey. The only question here is a legal one concerning whether a jury
28


                                                   4
     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 5 of 12



 1    could reasonably conclude that prison officials acted unreasonably in applying the ADC
 2    policy to these publications and material. See Clark, No. C04-1647-JCC, 2007 WL
 3    2417154 at *2.
 4           The analysis of the last three Turner factors is the same whether in an as-applied
 5    or facial analysis, as these factors involve broader issues not involved with a specific
 6    application. See generally Burton v. Schneider, No. 315CV05862BHSJRC, 2016 WL
 7    8223269, at *9 (W.D. Wash. Nov. 29, 2016), report and recommendation adopted, No.
 8    C15-5862 BHS, 2017 WL 516100 (W.D. Wash. Feb. 8, 2017) (applying Turner in facial
 9    and as-applied analysis). These last three Turner factors have already been analyzed by
10    the Court and determined to be in Defendant’s favor. (Doc. 110 at 11-16.) As to the
11    first Turner factor, a jury could not reasonably conclude that prison officials acted
12    unreasonably in applying ADC’s publication policies policy to the Plaintiff's
13    publications and photos.
14
                    1.     Books
15
             Due to time and personnel restraints, books were not read as part of publication
16
      review under DO 914 to determine if there if there is restricted content. (Defendant’s
17
      Supplemental Statement of Facts at ¶ 4.) (Hereinafter “DSSOF at ___.”) Books that
18
      have an obviously sexually-explicit orientation or other obvious restricted content may
19
      be excluded under DO 914. Id. Publication Review staff are also instructed to search for
20
      book descriptions and plot summaries on the internet, for example on amazon.com, to
21
      help determine if a book contains restricted content under DO 914. (Id.) Copies of
22
      excluded books are not kept by ADC. (Id.at 5-8.)
23
             According to the descriptions on amazon.com, the books Seduction’s Spell,
24
      Decadence, Pleasure Control, The Forever Kiss, XXX Adult Stories of Burning Desires,
25
      and XXX Adult Stories: a Bride for the Whole Family are all sexually explicit and a jury
26
      could not reasonably conclude that prison officials acted unreasonably in applying
27
      ADC’s publication policies policy to them.
28


                                                    5
     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 6 of 12



 1           Seduction’s Spell was excluded on April 30, 2014; Decadence, was excluded on
 2    January 1, 2016; and Pleasure Control was excluded July 11, 2012. (Doc. 61, ¶ 49.) The
 3    were excluded again when Plaintiff ordered them in April 2016. (Doc. 15 at 12.) Once a
 4    publication has been excluded, it remains excluded. DO. 914.06-1.14; Doc. 61, ¶ 25. It
 5    is not reviewed again. Id. Since these publications were excluded before Plaintiff
 6    ordered them in 2016, they were automatically excluded. (Id.) The Forever Kiss was
 7    excluded in April 2016. (Doc. 15 at 12.) XXX Adult Stories of Burning Desires, and
 8    XXX Adult Stories: a Bride for the Whole Family were excluded in April 2017. (Id.)
 9           Seduction’s Spell is described as an “erotic romance” involving “forbidden
10    fantasies and steamy secrets” and a “sexy antebellum mansion [that] is an erotic palace
11    of pleasure and passion.”     (DSSOF, Ex. B.) Decadence is described as the author
12    “[exploring] the boundaries of one woman’s imagination—and crosses them. With
13    absolute abandon…” and “in this intimately private club, Nia submits to an abundance of
14    sensual experiences she previously could only have imagined.” (Id.) Pleasure Control
15    is described as an “erotic romance … in which a most unexpected couple discovers
16    their hidden desires are about to be exposed.” One character finds “herself swept up in
17    unexpected sexual adventures with a coworker.” Another characters “sexual desire goes
18    through the roof, and Laura becomes a willing participant in the sexual adventures that
19    come next…” (Id.) The Forever Kiss is described as “a novel of erotic romance” and
20    that the author knows “just the right sexual fantasies to tap into” is described a s the
21    “queen of sensually spicy love stories” and the “queen of erotic romance.” (Id.) XXX
22    Adult Stories of Burning Desires and XXX Adult Stories: a Bride for the Whole Family
23    both have titles that speak for themselves.
24           These publications unambiguously are covered by DO-914.07-1.2.2.1, 1.2.2.3 and
25    perhaps 1.2.2.4. No reasonable juror could conclude that it was unreasonable to apply
26    DO 914 to these publications. Summary judgment should be granted to the Defendant in
27    his official capacity on the as-applied claim that DO-914 was unconstitutionally applied
28    to these books.


                                                    6
     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 7 of 12



 1                  2.     Magazines.
 2           The December 2016 issue of Elle; January 2017 issue of Elle; February 2017
 3    issue of Elle; November 2016 issue of Cosmopolitan; December 2016 issue of
 4    Cosmopolitan; January 2017 issue of Cosmopolitan; February 2017 issue of
 5    Cosmopolitan; March 2017 issue of Cosmopolitan; issue of March 2017 Harper’s
 6    Bazaar; and the September 2016 issue of Elle were excluded by ADC between August
 7    2016 and March 2017. (Doc. 117 at 2.)
 8           The Arizona Department of Corrections does not keep copies of excluded
 9    magazines. (DSSOF at 5-8.) Nonetheless, undersigned counsel has obtained electronic
10    copies of these magazines and concurrently with this Response a motion will be filed
11    seeking leave to submit copies of these magazines to the Court in camera.
12           These magazines have numerous instances of explicit sexual content and
13    suggestive photos covered by DO 914. Plaintiff makes no argument about why these
14    particular publications were improperly excluded, he only argues that these magazines
15    are popular and common and “any 15 year old girl” or “minor” could walk into a store
16    and purchase them. (Doc. 15-1 at 3-4; Doc 117 at 2.) What is popular and common
17    outside of prison may still be properly restricted in prison. Thornburgh v. Abbott, 490
18    U.S. 401, 407 (1989). See also Roberts v. Apker, 570 F. App’x 646, 648 (9th Cir. 2014)
19    (approving ban on sexually-suggestive pictures as indistinguishable from Mauro).
20           Judge Bolton rejected a similar argument in Davis v. Penzone, No. CV-1701946-
21    PHX-SMB (BSB), 2019 WL 911967, at *3 (D. Ariz. Feb. 25, 2019), appeal dismissed,
22    No. 19-15587, 2019 WL 2713045 (9th Cir. Apr. 25, 2019). There, a county-jail inmate
23    claimed that the jail’s rejection of issues of Cosmopolitan and Marie Claire magazines
24    violated the First Amendment. Id. at *2. Publications containing nudity or portraying
25    “sexual conduct” was prohibited. Id. at 3. The policy defined “sexual conduct” as
26    “[a]cts of masturbation, homosexuality, sexual intercourse, or physical contact with a
27    person’s clothed or unclothed genitals, pubic area, buttocks or, if such person is a female,
28    breast. Id. It appears that the only facts that the court had before it concerning the


                                                   7
     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 8 of 12



 1    content of these magazines was the jail’s undetailed rejection of the magazines under its
 2    publication policies. Id. After a Turner analysis, the court granted the Defendant’s
 3    summary judgment motion. Id. at **4-7.
 4           Significantly, in denying the Plaintiff’s later motion to amend his Complaint to
 5    add additional excluded magazines, the Davis court rejected the Plaintiff’s argument that
 6    “these specific magazines, i.e., Marie Claire, Cosmopolitan, National Geographic, etc.,
 7    ‘do not publish ‘sexual explicit material’ in their magazines,’ and the magazines are
 8    available at newsstands and grocery stores.” Davis v. Penzone, No. CV-1701946-PHX-
 9    SMB (CDB), 2019 WL 4481911, at *8 (D. Ariz. Aug. 30, 2019), report and
10    recommendation adopted sub nom. Davis v. Murphy, No. CV-1701946-PHX-SMB
11    (CDB), 2019 WL 5103305 (D. Ariz. Oct. 11, 2019). The court also refused to evaluate
12    the content of specific magazines, reasoning that:
13           Plaintiff does not challenge a “blanket” prohibition on magazines,
             instead he complains that jail officials are misinterpreting their own
14           legitimate policy on a case-by-case basis, inviting this Court to weigh-in
15           on whether specific issues of specific magazines are or are not allowable
             under a jail policy which has been found constitutional.
16
      Id.
17
             As noted in Davis (id.), federal courts must give “substantial deference to the
18
      professional judgment of prison administrators” in interpreting their own policies. Beard
19
      v. Bank, 548 U.S. 521, 528 (2006), citing Overton v. Bazzetta, 539 U.S. 126, 132 (2003).
20
      In light of the constitutional principles of separation of powers and federalism, the
21
      actions and policies of prison administrators receive a considerable level of deference.
22
      Turner, 482 U.S. at 84-85. Courts “afford considerable deference to the expertise and
23
      decision making of prison administrators.” Prison Legal News v. Cook, 238 F.3d 1145,
24
      1149 (9th Cir. 2001). Much like the magazines properly excluded in Davis, the
25
      pictures and articles in Elle, Cosmopolitan, and Harper’s Bazaar certainly fall within
26
      ADC’s publication regulations restricting sexually explicit material. And sexually
27
      explicit material can be constitutionally regulated. Id.; Mauro, 188 F.3d at 1059. No
28
      reasonable juror could conclude that it was unreasonable to apply DO 914 to these

                                                   8
     Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 9 of 12



 1    publications. Summary judgment should be granted to the Defendant in his official
 2    capacity on the as-applied claim that DO-914 was unconstitutionally applied to these
 3    magazines.
 4
                    3.     Legal Periodical
 5
             Plaintiff claims that he received the October 2014 issue of Prison Legal News
 6
      with two pages torn out and replaced with photocopied pages with redacted sections.
 7
      (Doc. 15-1 at 9-10.) Plaintiff’s claim is barred by the statute of limitations. He alleges
 8
      that his October 2014 issue of Legal Prison News was excluded as sexually explicit
 9
      contraband on November 1, 2014, and that he received his copy on June 15, 2015 which
10
      incorporated redacted sections and two missing pages. (Id. at 9.) Plaintiff alleged events
11
      occurred, at the latest, in June 2015. He filed his First Amended Complaint on October
12
      25, 2017. (Doc. 15.) The statute of limitation for a § 1983 claim in Arizona is two-years.
13
      Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 974 (9th Cir. 2004). This suit was filed
14
      past the two-year statute of limitations for a § 1983 claim. The injunction claim is
15
      therefore barred by the statute of limitations and summary judgment should be granted to
16
      Defendant.
17
             Even if not time-barred, this publication was properly redacted by ADC. Plaintiff
18
      argues that Prison Legal News is not sexually explicit because it focuses on law and
19
      litigation involving prisoners. (Doc. 15-1 at 9; doc. 117 at 3.) Any type of publication
20
      can have sexually explicit material within it, subject to regulation. Surely, Plaintiff could
21
      not credibly argue that a publication with nude photographs that also discussed prisoner
22
      issues should be exempt from regulation. This situation is no different. No specific
23
      publication is categorically excluded or restricted by ADC regulations—each issue is
24
      individually reviewed. See DO 914.06-1.2. (“All publications are subject to screening
25
      and review and shall meet standards and guidelines as detailed in this Department
26
      Order.”) It is the particular content, not the type of publication, which is subject to
27
28


                                                    9
 Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 10 of 12



 1   regulation. Accordingly, the fact that sexually explicit content was within an issue of the
 2   Prison Legal News does not exempt it from regulation.
 3          The redacted pages of this issue of Prison Legal News was submitted to the Court
 4   for in camera review. (Doc. 67.). The Court will see that the redacted portions include
 5   an extremely graphic description of sexual contact between an inmate and prison
 6   officers. These passages unambiguously are covered by DO-914.07-1.2.2.1, 1.2.2.3 and
 7   perhaps 1.2.2.4. No reasonable juror could conclude that it was unreasonable to apply
 8   DO 914 to these passages. Summary judgment should be granted to the Defendants in
 9   their official capacity on the as-applied claim that DO-914 was unconstitutionally
10   applied to the October 2014 issue of Prison Legal News.
11                 4.     Photos
12          Plaintiff claims his First Amendment constitutional rights were violated when
13   non-nude photographs of women he ordered from a licensed company, as well as a
14   catalog containing thumbnail photos of non-nude photographs of women, were
15   confiscated. (Doc. 15-1 at 5-6; doc. 117 at 2-3.) These photos were excluded in January
16   2017 and the catalog excluded in September 2017. (Doc. 117 at 2-3.) These photos and
17   the catalog were submitted to the Court for in camera review. (Doc. 67.) Both nude and
18   suggestive pictures can be constitutionally restricted in prison. Mauro, 188 F.3d at 1059;
19   Roberts, 570 F. App’x at 648 (Ninth Circuit approving ban on sexually-suggestive
20   pictures as indistinguishable from Mauro). Upon review, the Court will observe photos,
21   and a catalog of photos, that are purposely suggestive. . No reasonable juror could
22   conclude that it was unreasonable to apply DO 914 to these passages.             Summary
23   judgment should be granted to the Defendants in their official capacity on the as-applied
24   claim that DO-914 was unconstitutionally applied to these photos and catalog.
25
                   5.     Change in Policy
26
            Plaintiff seeks a court order preventing ADC from redacting publications.
27
28


                                                 10
 Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 11 of 12



 1   (Doc. 117 at 3.) In Thornburgh, the Supreme Court approved excluding an entire
 2   publication if a portion of it was restricted. Thornburgh, 490 U.S. at 418-19 (approving
 3   an “all or nothing “ regulation which banned the entire publication). If the entire
 4   publication can be banned, surely a portion of the publication can be banned. Summary
 5   judgment should be granted to Defendant on Plaintiff’s claim to enjoin redaction of
 6   excluded portions of publications.
 7
            D.     Conclusion.
 8
            It is generally the state’s burden to establish a rational relationship between its
 9
     limiting regulation or policy and the legitimate penological objectives it asserts. Beard ,
10
     548 U.S. at 529-30 (finding a rational relationship between regulation denying
11
     newspapers, magazines and photographs to a group of specially dangerous inmates and
12
     the legitimate penological objective of motivating better behavior on the part of these
13
     inmates). However, because a court must accord deference in disputed matters of
14
     professional judgment to prison officials, “unless a prisoner can point to sufficient
15
     evidence regarding such issues of judgment to allow him to prevail on the merits, he
16
     cannot prevail at the summary judgment stage.” Id. at 530. Prison security is a legitimate
17
     and neutral penological interest and materials that pose a threat to security may be
18
     confiscated on the basis of content. Thornburgh, 490 U.S. at 403.
19
            Plaintiff here has not established that ADC improperly applied its publication
20
     regulations to these publications and photos. Accordingly, it is respectfully requested
21
     that the Court grant summary judgment to Defendant Shinn in his official capacity as to
22
     Plaintiff’s as-applied injunctive relief claims.
23
            Respectfully submitted this 18th day of November, 2019.
24
25
26
27
28


                                                   11
 Case 2:17-cv-01833-DGC-CDB Document 119 Filed 11/18/19 Page 12 of 12



 1                                         MARK BRNOVICH
                                           Attorney General
 2
 3                                         s/Michael E. Gottfried
                                           Michael E. Gottfried
 4                                         Assistant Attorney General
 5                                         Attorney for Defendants Ryan, Williams, Osler
                                           and Anderson
 6
                               CERTIFICATE OF SERVICE
 7
            I hereby certify that on November 18, 2019, I electronically transmitted the
 8   attached document to the Clerk of Court using the CM/ECF System.
 9
            This document will be served by mail on November 19, 2019, on the following,
10   who is not a registered participant of the CM/ECF System:
11
     DaJuan Williams, ADC# 124345
12   ASPC-Eyman
13   P O Box 3400/SMU II
     Florence, Arizona 85132
14   Plaintiff pro se
15
     s/ Michael Gottfried
16   #8350346
17
18
19
20
21
22
23
24
25
26
27
28


                                             12
